Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE TITLE:
	The title has been changed to --  FIXING DEVICE HAVING CHARGEABLE POWER SOURCE, SWITCHING ELEMENT AND IMAGE FORMING APPARATUS  --.

IN THE SPECIFICATION:
	On page 20, line 12, “very” has been changed to  --  every  --.

IN THE CLAIMS:
	In claim 3, line 1, “1” has been changed to --  2  --  (change the dependency) so as to give antecedent basis to the phrase “the period corresponding to the single half-wave of the AC voltage supplied from the AC voltage source”. 

2.	The following is an examiner’s statement of reasons for allowance:
wherein when the amount of electric charge in the power source is a predetermined value or more, the controller controls the driving portion so that the time the current is passed from the power source to the switching element is a first time, and wherein when the amount of electric charge in the power source is less than the predetermined value, the controller controls the driving portion so that the time the current is passed from the power source to the switching element is a second time, the second time is shorter than the first time which is not anticipated or rendered obvious by the prior art of record (italics indicate the patentable features over the prior art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Ishikawa, Nagashima, Shimura, Inukai, Kikuchi et al., Oi, Kunimori all teach supply power to a heater of a fixing device via a zero-cross detection portion, switching element and chargeable power source but none teach the applicant’s limitation regarding controlling the switching element (via the driving portion) depending on the amount of charge in the chargeable power source. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).